355 U.S. 12 (1957)
COTTRELL
v.
PAWCATUCK COMPANY (FORMERLY C. B. COTTRELL & SONS CO.) ET AL.
No. 316.
Supreme Court of United States.
Decided October 14, 1957.
APPEAL FROM THE SUPREME COURT OF DELAWARE.
Edward J. Ennis for appellant.
Henry M. Canby for the Pawcatuck Company et al. and David F. Anderson for the Harris-Seybold Company et al., appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.